Exhibit 99.1 1245 “Q” Street Lincoln, NE68508 Phone:402-475-2525 Fax:402-475-9061 Contact:Patrick E. Beans Chief Financial Officer 402-475-2525 NATIONAL RESEARCH CORPORATION ANNOUNCES FIRST QUARTER 2011 RESULTS Quarterly Revenue, Income and Earnings Per Share Set All-Time Record. Net New Sales Increase 92% LINCOLN, Nebraska (May 03, 2011) — National Research Corporation (NASDAQ:NRCI) today announced results for the first quarter 2011. · Quarterly revenue up 14% to $19.8 million · Quarterly net income up 10% to $3.5 million · Quarterly diluted earnings per share of $0.51, up 9% · Total Contract Value reaches $76.6 million, up 24% Commenting on the first quarter results, Michael D. Hays, president and chief executive officer of National Research Corporation, said, “Against a strong comparable quarter in 2010, our first quarter of 2011 was very rewarding and set a number of records.We continue to achieve large increases in new sales as a result of the compelling value proposition of our subscription-based offerings, supported by investments made to expand our sales force.Our sales growth is also attributed to the Company’s unique position with a clear differentiated portfolio that directly meets the industry need, driven by healthcare reform, for cross-continuum expertise. Revenue for the quarter ended March 31, 2011, was $19.8 million, compared to $17.4 million for the same quarter in 2010.Net income for the quarter ended March 31, 2011, was $3.5 million, or $.52 per basic and $.51 per diluted share, compared to $3.1 million for the first quarter 2010, or $0.47 per basic and diluted share. In closing, Patrick E. Beans, chief financial officer of National Research Corporation, said, “As evidenced by our sales traction, subscription-based offerings are finding great market acceptance, even though such contracts often push revenue to outlying periods.” -MORE- NRCI Announces First Quarter 2011 Results Page 2 May 3, 2011 A listen-only simulcast of National Research Corporation’s 2011 first quarter conference call will be available online at www.earnings.com on May 4, 2011, beginning at 11:00 a.m. Eastern time.The online replay will follow approximately one hour later and continue for 30 days. National Research Corporation, headquartered in Lincoln, Nebraska, is a leading provider of performance measurement, improvement services, and governance education to the healthcare industry in the United States and Canada. This press release includes “forward-looking” statements related to the Company that can generally be identified as describing the Company’s future plans, objectives or goals.Such forward-looking statements are subject to risks and uncertainties that could cause actual results or outcomes to differ materially from those currently anticipated.These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.For further information about the factors that could affect the Company’s future results, please see the Company’s filings with the Securities and Exchange Commission. -MORE- NRCI Announces First Quarter 2011 Results Page 3 May 3, 2011 NATIONAL RESEARCH CORPORATION Unaudited Consolidated Statements of Operations (In thousands, except per share data) Three Months Ended March 31, Revenue $ $ Operating expenses: Direct expenses Selling, general and administrative Depreciation and amortization Total operating expenses Operating income Other income (expense), net: Interest income 2 1 Interest expense ) ) Other, net ) ) Total other income (expense), net ) ) Income before income taxes Provision for income taxes Net income $ $ Net income per share, basic $ $ Net income per share, diluted $ $ Weighted average shares outstanding: Basic Diluted -MORE- NRCI Announces First Quarter 2011 Results Page 4 May 3, 2011 NATIONAL RESEARCH CORPORATION Unaudited Consolidated Condensed Balance Sheets (Dollars in thousands) March. 31, Dec. 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Income taxes recoverable Other current assets Total current assets Net property and equipment Other, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Accrued compensation Notes payable Total current liabilities Non-current liabilities Total Liabilities Shareholders’ Equity: Common stock, $0.001 par value; 20,000,000 shares authorized; issued 8,091,985 in 2011 and 8,044,855 in 2010; outstanding 6,713,407 in 2011 and 6,668,574 in 2010 8 8 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ -END-
